Judgment, Supreme *821Court, New York County, entered on September 29, 1970, which denied an application for a stay of arbitration sought pursuant to an uninsured motorist’s indorsement to a policy of automobile liability insurance, unanimously reversed, on the law and the facts, without costs and without disbursements, the stay granted, the judgment vacated, and the matter remanded for a hearing on the question of insurance coverage. The motion was timely (Matter of Knickerbocker Ins. Co. [Gilbert], 28 N Y 2d 57), and there is some evidence that insurance coverage may have existed on the offending vehicle at the time of the accident. Concur — Stevens, P. J., McGivern, Kupferman, McNally and Steuer, JJ.